PER CURIAM:
Charles W. Penland, Sr., and Mary Pen-land appeal the district court’s order accepting the magistrate judge’s recommendation and dismissing their civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Penland v. Governor of S.C., No. 6:07-cv-03241-HMH, 2008 WL 3834025 (D.S.C. Aug. 12, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.